Order entered October 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00098-CV

                         AL M. WILLIAMS, Appellant

                                         V.

      ECOM/WILLMAX BELLAGIO, L.P. D/B/A LADERA, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17458

                                     ORDER

      Before the Court is appellant’s October 11, 2022 third motion for an
extension of time to file a corrected brief. We GRANT the motion and extend the
time to November 9, 2022. We caution appellant that failure to file a corrected
brief on or before November 9, 2022 will result in dismissal of the appeal without
further notice. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b), (c); Bolling v. Farmer’s
Branch I.S.D., 315 S.W.3d 893, 897 (Tex. App.—Dallas 2010, no pet.) (dismissing
appeal where appellant failed to substantially comply with briefing rules).
                                              /s/   KEN MOLBERG
                                                    JUSTICE